DETAILED ACTION
Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/29/2022 has been entered.
Claims 21-23 and 29-31 remain pending in the application. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 22-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 22, the limitation “wherein the sled is translated distally by the rotatable drive member” is vague and unclear because in the remarks filed 7/7/2022 pgs. 5-6, the translatable drive bar (of claim 21) is the firing mechanism that drives the sled. Therefore, it is unclear if the sled is driven by the translatable drive bar or the rotatable drive member.
Regarding claim 23, the limitation “wherein the second component places the end effector in the closed configuration when the second component is translated by the translatable drive member bar” is vague and unclear because in the remarks filed 7/7/2022 pgs. 5-6, the translatable drive bar (of claim 21) is the firing mechanism that drives a sled. Therefore, it is unclear how the translatable drive bar closes the end effector also.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
Claims 21-23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over USPGP# 20070158385 of Hueil et al. (henceforth Hueil) in view of USP#20120310254 of Manzo et al. (henceforth Manzo).
Regarding claim 21, Hueil teaches a surgical instrument (Hueil: 100).
Hueil is silent on said surgical instrument is for use with a robotic system including a drive assembly operatively coupled to a control unit of the robotic system that is operable by inputs from an operator and is configured to provide a first rotary output motion to a first rotatable driver and a second rotary output motion to a second rotatable driver. 
Manzo teaches a surgical instrument (Manzo: 100 that can be implemented as a stapling instrument as described in para 0071) for use with a robotic system (Manzo: 1000, 2000, 3000) including a drive assembly (Manzo: 10) operatively coupled to a control unit (Manzo: 1000) of the robotic system that is operable by inputs from an operator and is configured to provide a first rotary output motion (Manzo: output motion of one of the rotary disks as annotated fig. 4b (equivalent to 40 of 13/399,391 which is incorporated by reference in para 0048)) to a first rotatable driver (Manzo: see annotated fig. 4b) and a second rotary output motion (Manzo: output motion of another one of the rotary disks as annotated fig. 4b (equivalent to 40 of 13/399,391 which is incorporated by reference in para 0048)) to a second rotatable driver (Manzo: see annotated fig. 4b).
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the surgical instrument of Hueil with the addition of a drive assembly comprising drive members as taught by Manzo in order to allow the surgical instrument to be used with a robotic system, which, in turn allows for remote surgery/stapling of tissue thus improving the versatility of the surgical instrument.
The combination of Hueil and Manzo further teaches wherein the surgical instrument comprises: 
a shaft (Hueil: 104), comprising: 
a longitudinal axis (Hueil: central axis of 104); and 
a pivotable section (Hueil: 110); 
an end effector (Hueil: 102) pivotable relative to the longitudinal axis about the pivotable section (Hueil: fig. 12), wherein the end effector comprises: 
a first component (Hueil: 178) selectively moveable relative to at least one component (Hueil: 196) of the end effector in response to the first rotary output motion applied to the first rotatable driver (The combination of Hueil and Manzo: in Manzo, all drive functions are performed by the various rotatable drivers and therefore, when Hueil is modified with Manzo, the various rotatable drivers of Manzo will also drive the first component) ; and 
a second component (Hueil: 120) selectively moveable relative to at least one other component (Hueil: 198) of the end effector in response to the second rotary output motion applied to the second rotatable driver (The combination of Hueil and Manzo: in Manzo, all drive functions are performed by the various rotatable drivers and therefore, when Hueil is modified with Manzo, the various rotatable drivers of Manzo will also drive the second component); 
a rotatable drive member (Hueil: 172, please note that 172 pivots/rotates at the articulation axis 306) operably coupled to the first rotatable driver and the first component (The combination of Hueil and Manzo: in Manzo, all drive functions are performed by the various rotatable drivers and therefore, when Hueil is modified with Manzo, the various rotatable drivers of Manzo will also drive the rotatable drive member/first component), wherein the rotatable drive member extends through the pivotable section (Hueil: para 0068); and 
a translatable drive bar (Hueil: 126, para 0073, please note “bar” as defined by Merriam-Webster dictionary is “a usually rigid piece (as of wood or metal) longer than it is wide that is used as a handle or support” and since 126 is rigid and longer than its wide, the limitation as recited is anticipated. https://www.merriam- webster.com/dictionary/bar accessed 5/7/2022) operably coupled to the second rotatable driver and the second component (The combination of Hueil and Manzo: in Manzo, all drive functions are performed by the various rotatable drivers and therefore, when Hueil is modified with Manzo, the various rotatable drivers of Manzo will also drive the translatable drive member/second component), wherein the translatable drive bar extends through the pivotable section (Hueil: portion 144 of 126 extends at least partly through the pivotable section).

    PNG
    media_image1.png
    595
    701
    media_image1.png
    Greyscale

Regarding claim 22, as shown in claim 21, the combination of Hueil and Manzo teaches a staple cartridge (Hueil: 118) including a cartridge body (Hueil: 194) and staples (Hueil: 191) removably stored in the cartridge body; and a sled (Hueil: 190) translatable along a linear firing path to eject the staples from the staple cartridge (Hueil: para 0069), wherein the sled is translated distally by the rotatable drive member (Hueil: para 0068-0069).

Regarding claim 21 and 23, Hueil teaches a surgical instrument (Hueil: 100).
Hueil is silent on said surgical instrument is for use with a robotic system including a drive assembly operatively coupled to a control unit of the robotic system that is operable by inputs from an operator and is configured to provide a first rotary output motion to a first rotatable driver and a second rotary output motion to a second rotatable driver. 
Manzo teaches a surgical instrument (Manzo: 100 that can be implemented as a stapling instrument as described in para 0071) for use with a robotic system (Manzo: 1000, 2000, 3000) including a drive assembly (Manzo: 10) operatively coupled to a control unit (Manzo: 1000) of the robotic system that is operable by inputs from an operator and is configured to provide a first rotary output motion (Manzo: output motion of one of the rotary disks as annotated fig. 4b (equivalent to 40 of 13/399,391 which is incorporated by reference in para 0048)) to a first rotatable driver (Manzo: see annotated fig. 4b) and a second rotary output motion (Manzo: output motion of another one of the rotary disks as annotated fig. 4b (equivalent to 40 of 13/399,391 which is incorporated by reference in para 0048)) to a second rotatable driver (Manzo: see annotated fig. 4b).
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the surgical instrument of Hueil with the addition of a drive assembly comprising drive members as taught by Manzo in order to allow the surgical instrument to be used with a robotic system, which, in turn allows for remote surgery/stapling of tissue thus improving the versatility of the surgical instrument.
The combination of Hueil and Manzo further teaches wherein the surgical instrument comprises: 
a shaft (Hueil: 104), comprising: 
a longitudinal axis (Hueil: central axis of 104); and 
a pivotable section (Hueil: 110); 
an end effector (Hueil: 102) pivotable relative to the longitudinal axis about the pivotable section (Hueil: fig. 12), wherein the end effector comprises: 
a first component (Hueil: 120) selectively moveable relative to at least one component (Hueil: 198) of the end effector in response to the first rotary output motion applied to the first rotatable driver (The combination of Hueil and Manzo: in Manzo, all drive functions are performed by the various rotatable drivers and therefore, when Hueil is modified with Manzo, the various rotatable drivers of Manzo will also drive the first component) ; and 
a second component (Hueil: 178) selectively moveable relative to at least one other component (Hueil: 196) of the end effector in response to the second rotary output motion applied to the second rotatable driver (The combination of Hueil and Manzo: in Manzo, all drive functions are performed by the various rotatable drivers and therefore, when Hueil is modified with Manzo, the various rotatable drivers of Manzo will also drive the second component); 
a rotatable drive member (Hueil: 126, please note that 126 pivots/rotates at the articulation axis 306) operably coupled to the first rotatable driver and the first component (The combination of Hueil and Manzo: in Manzo, all drive functions are performed by the various rotatable drivers and therefore, when Hueil is modified with Manzo, the various rotatable drivers of Manzo will also drive the rotatable drive member/first component), wherein the rotatable drive member extends through the pivotable section (Hueil: portion 144 of 126 extends at least partly through the pivotable section); and 
a translatable drive bar (Hueil: 172) operably coupled to the second rotatable driver and the second component (The combination of Hueil and Manzo: in Manzo, all drive functions are performed by the various rotatable drivers and therefore, when Hueil is modified with Manzo, the various rotatable drivers of Manzo will also drive the translatable drive member/second component), wherein the translatable drive bar extends through the pivotable section (Hueil: para 0068).
The combination of Hueil and Manzo further teaches wherein the end effector is configurable in an open configuration (Hueil: fig. 10) and a closed configuration (Hueil: fig. 3), and wherein the second component places the end effector in the closed configuration (Hueil: 120 moves down to place the end effector in closed state) when the second component is translated by the translatable drive bar (Hueil: para 0071, part 180 of the second component helps in closing and keeping the end effector).

Claims 29-31 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable Hueil in view of Manzo and in further view of USPGP# 20080308603 of Shelton et al. (henceforth Shelton).
Regarding claim 29, Hueil teaches a surgical instrument (Hueil: 100)
Hueil is silent on said surgical instrument is for use with a robotic system, said surgical instrument comprising a mounting portion coupleable to the robotic system, the mounting portion comprising: a housing; a first rotatable drive that transmits a first rotary output motion from the robotic system; a second rotatable drive that transmits a second rotary output motion from the robotic system; and a third rotatable drive that transmits a third rotary output motion from the robotic system.
Manzo teaches a surgical instrument (Manzo: 100 that can be implemented as a stapling instrument as described in para 0071) for use with a robotic system (Manzo: 1000, 2000, 3000), the surgical instrument comprising a mounting portion (Manzo: 10) coupleable to the robotic system, the mounting portion comprising: a housing (Manzo: external cover of 10 as shown in fig. 1); a first rotatable drive (Manzo: see annotated fig. 4b) that transmits a first rotary output motion (Manzo: output motion of one of the rotary disks as annotated fig. 4b (equivalent to 40 of 13/399,391 which is incorporated by reference in para 0048)) from the robotic system; a second rotatable drive (Manzo: see annotated fig. 4b) that transmits a second rotary output motion (Manzo: output motion of another one of the rotary disks as annotated fig. 4b (equivalent to 40 of 13/399,391 which is incorporated by reference in para 0048) from the robotic system; and a third rotatable drive (Manzo: see annotated fig. 4b) that transmits a third rotary output motion (Manzo: output motion of a third one of the rotary disks as annotated fig. 4b (equivalent to 40 of 13/399,391 which is incorporated by reference in para 0048) from the robotic system.
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the surgical instrument of Hueil with the addition of a mounting portion/drive assembly comprising drive members as taught by Manzo in order to allow the surgical instrument to be used with a robotic system, which, in turn allows for remote surgery/stapling of tissue thus improving the versatility of the surgical instrument.
The combination of Hueil and Manzo further teaches the surgical instrument comprising: 
a shaft (Hueil: 104) comprising a longitudinal axis (Hueil: central axis of 104); 
a pivotable section (Hueil: 110); 
an end effector (Hueil: 102) pivotable relative to the longitudinal axis about the pivotable section (Hueil: fig. 12), wherein the end effector comprises: 
a first jaw (Hueil: 198); 
a second jaw (Hueil: 120) rotatable relative to the first jaw; 
a replaceable staple cartridge (Hueil: 118) comprising staples (Hueil: 191) removably stored therein; 
a translatable firing member (Hueil: 178), comprising: 
a first lateral flange (Hueil: 180); 
a second lateral flange (Hueil: 186) that engages the second jaw in response to a first segment of a drive motion to hold the second jaw relative to the first jaw (Hueil: para 0071); and 
a third lateral flange (Hueil: 184) intermediate the first lateral flange and the second lateral flange; 
at least one gear-driven portion (Hueil: 190, please note that in Manzo, the firing member is driven by a gear; therefore, when Hueil is modified by Manzo the sled 190 will also be driven by a gear assembly such as 34, 40) that is in operable communication with the end effector; 
a drive bar (Hueil: 172) comprising a flexible portion that pushes the translatable firing member distally on a proximal end thereof in response to a second segment of the drive motion (Hueil: para 0068-0069), wherein the drive bar extends through the pivotable section (Hueil: para 0068); and 
a translatable articulation member (Hueil: 205) extending through the pivotable section that pivots the end effector about the pivotable section in response to the third rotary output motion (Hueil: para 0061-0062, 0066, The combination of Hueil and Manzo: in Manzo, all drive functions are performed by the various rotatable drives and therefore, when Hueil is modified with Manzo, the various rotatable drives of Manzo will also drive the translatable articulation member).
The combination of Hueil and Manzo is silent on wherein the shaft is rotatable about the longitudinal axis. Shelton teaches a similar surgical instrument (Shelton: 1) comprising a shaft (Shelton: 20) wherein said shaft comprises a longitudinal axis (Shelton: central axis of 20) and wherein the shaft is rotatable about the longitudinal axis (Shelton: para 0141).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the shaft of the combination of Hueil and Manzo such that the shaft is rotatable about the longitudinal axis as taught by Shelton in order to provide additional degree of freedom to the end effector, thus making the surgical instrument more versatile. 

Regarding claim 30, as shown in claim 29, the combination of Hueil, Manzo and Shelton teaches wherein the first jaw comprises a channel (Hueil: 196) including a bottom wall (Hueil: see annotated and zoomed fig. 9a), a first lateral sidewall extending from the bottom wall (Hueil: see annotated and zoomed fig. 9a), and a second lateral sidewall extending from the bottom wall (Hueil: see annotated and zoomed fig. 9a), wherein the replaceable staple cartridge is seated in the channel between the first lateral sidewall and the second lateral sidewall (Hueil: para 0069), wherein the first lateral sidewall comprises a top edge (Hueil: see annotated and zoomed fig. 9a), a distal edge (Hueil: see annotated and zoomed fig. 9a), and an angled edge (Hueil: see annotated and zoomed fig. 9a) extending between the top edge and the distal edge, wherein the replaceable staple cartridge comprises a cartridge body (Hueil: 194) including a lateral recess (Hueil: see annotated and zoomed fig. 9a) aligned with the first lateral sidewall, and wherein the lateral recess comprises an angled distal end (Hueil: see annotated and zoomed fig. 9a) that is aligned with the distal edge.

    PNG
    media_image2.png
    584
    881
    media_image2.png
    Greyscale

Regarding claim 31,  teaches Claim 29, the combination of Hueil, Manzo and Shelton wherein the housing comprises a slot (Manzo: see fig. 1, the slot for shaft 12) defined therein, wherein the slot comprises a closed end (Manzo: the housing is enclosed, therefore the slot for 12 is also closed) having an arcuate configuration (Manzo: see fig. 1) and an open end (Manzo: bottom end of slot in fig. 1) positioned opposite the closed end, and wherein the shaft extends through the slot (Manzo: see fig. 1).
Response to Arguments
Applicant’s arguments filed on 7/7/2022 have been fully considered:
All drawing objections have been overcome.
Applicant' s arguments with respect to claims 21 and 29 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOBEEN AHMED whose telephone number is (571) 272-0356.  The examiner can normally be reached on M-F (8:30 am to 5 pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/M.A./
Examiner, Art Unit 3731

/HEMANT DESAI/Supervisory Patent Examiner, Art Unit 3731